Case 18-00287-amc   Doc 1   Filed 12/07/18 Entered 12/07/18 16:49:00   Desc Main
                            Document     Page 1 of 10
Case 18-00287-amc   Doc 1   Filed 12/07/18 Entered 12/07/18 16:49:00   Desc Main
                            Document     Page 2 of 10
Case 18-00287-amc   Doc 1   Filed 12/07/18 Entered 12/07/18 16:49:00   Desc Main
                            Document     Page 3 of 10
Case 18-00287-amc   Doc 1   Filed 12/07/18 Entered 12/07/18 16:49:00   Desc Main
                            Document     Page 4 of 10
Case 18-00287-amc   Doc 1   Filed 12/07/18 Entered 12/07/18 16:49:00   Desc Main
                            Document     Page 5 of 10
Case 18-00287-amc   Doc 1   Filed 12/07/18 Entered 12/07/18 16:49:00   Desc Main
                            Document     Page 6 of 10
Case 18-00287-amc   Doc 1   Filed 12/07/18 Entered 12/07/18 16:49:00   Desc Main
                            Document     Page 7 of 10
Case 18-00287-amc   Doc 1   Filed 12/07/18 Entered 12/07/18 16:49:00   Desc Main
                            Document     Page 8 of 10
Case 18-00287-amc   Doc 1   Filed 12/07/18 Entered 12/07/18 16:49:00   Desc Main
                            Document     Page 9 of 10
Case 18-00287-amc   Doc 1    Filed 12/07/18 Entered 12/07/18 16:49:00   Desc Main
                            Document      Page 10 of 10
